EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Werner Stemer on February 18, 2022. 
The application as been amended as follows:

Claim 20 (currently amended). A household appliance, comprising: 
a main body containing a chamber with an opening; 
a drawer door configured to selectively close or open the chamber; 
a support mechanism connected between said drawer door and said main body and movably connecting said drawer door with said main body; and 
a cable led from a cable housing secured on said main body to said drawer door and guiding a chain of said cable; 
said cable housing including a guiding portion disposed to extend along said chain; 
said support mechanism including a fixed rail fixedly secured on said main body, and a limiting member , said limiting member being configured to limit a moving range of said chain; 
wherein said limiting member comprises: 
a mounting portion secured on a side of said fixed rail that is close to an inner wall of said chamber; and 
a stop portion, having an included angle of a preset angle with said mounting portion, wherein said stop portion has a first end and an opposite second end, said first end is connected to said mounting portion, and said second end extends in a direction away from the inner wall of said chamber.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
February 18, 2022


/James O Hansen/Primary Examiner, Art Unit 3637